Title: To Benjamin Franklin from Jean-Jacques Caffiéri, 1 September 1783
From: Caffiéri, Jean-Jacques
To: Franklin, Benjamin


          
            Monsieur
            Paris ce Premier Septembre 1783
          
          Aÿent appris votre indisposition j’ay eté pour avoir lhonneur de vous assurer de mes
            Civilité, j’ay appris avec Satisfaction que votre Santé alloiest beaucoup mieux, je vous
            en filisite.
          Permette de vous Reiterée mes instance et vous prier Monsieur de vouloir bien vous
            Resouvenir de moy Dans le Cas que le Congrés Des Etats Unis de L’amerique fit elevér
            quel que monument a la Gloire De La Nation ou des Generaux qui y on Contribuer.
          Je Suis avec Respect Monsieur Votre tres humble et tres obeïssant Serviteur
          
            Caffiéri
          
         
          Notation: Caffieri 1er. Sept. 1783
        